Citation Nr: 0308795	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-01 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased disability rating for lumbar disc 
disease, presently evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to 
November 1987.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1997 rating decision rendered by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that increased the disability rating 
for the veteran's service-connected low back disability from 
20 percent to 40 percent from May 22, 1997.  The veteran 
perfected a timely appeal of this decision.

During the course of the veteran's appeal, the RO issued an 
October 1998 rating decision that assigned a 60 percent 
disability rating for the back disability from May 22, 1997.  
A March 2002 Decision Review Officer (DRO) Conference Report 
indicated that the veteran understood that he was already 
receiving the maximum schedular evaluation for his back 
disability; that he was still working; and that he agreed to 
submit a statement canceling his appeal on this issue.  
However, the evidence does not show that he has submitted a 
written statement withdrawing this appeal.  Accordingly, the 
appeal remains open. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

Pursuant to 38 C.F.R. § 19.9(a)(2), the Board undertook 
additional development of the evidence of this case by 
requesting treatment records from the Ponce VA Medical 
Center.  However, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. § 
19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  These provisions allowed the Board 
to develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver.  Likewise, 
the Board can no longer attempt to cure VCAA deficiencies.  
The result is that the RO must review evidence developed by 
the Board and adjudicate the claim considering that evidence, 
as well as evidence previously of record.  Of course, the 
review by the RO may indicate a need for further development.  
Also, the RO must notify the veteran of the applicable 
provisions of VCAA, including what evidence is needed to 
support the claim, what evidence VA will develop, and what 
evidence the veteran must furnish.  

In addition to the change in the law brought forth by the 
VCAA and its implementing regulations, there has been a 
change in the pertinent rating criteria during the course of 
this appeal.  The veteran filed his claim for an increased 
rating for his back disability in May 1997.  The most recent 
Supplemental Statement of the Case in this appeal was issued 
in June 2002.  Thereafter, the criteria for evaluation of 
intervertebral disc syndrome under Diagnostic Code 5293 were 
amended effective September 23, 2002.  See 67 Fed. Reg. 
54345-54349 (August 22, 2002).  Those rating criteria are 
substantially different from the previous criteria.  Under 
the revised version of Diagnostic Code 5293, intervertebral 
disc syndrome (preoperatively or postoperatively) is to 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A 60 percent evaluation is warranted with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  When evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be rated using 
evaluations criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurologic disabilities are to be 
evaluated separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is to be evaluated 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  

The Court has held that for the purpose of appeals, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should be applied unless provided otherwise by 
statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  When a provision of the Rating Schedule is amended 
while a claim for an increased rating under that provision is 
pending, VA should first determine whether the amended 
regulation is more favorable to the claimant.  VAOPGCPREC 3-
00 (April 10, 2000).  Accordingly, a remand is necessary to 
furnish the veteran with the amended rating criteria and for 
RO consideration of this amended criteria.  

In light of VA' s duty to assist the veteran and the recent 
amendment of the pertinent rating criteria, the Board is also 
of the opinion that a new examination would be helpful in 
ascertaining the nature and severity of any present 
orthopedic and neurologic manifestations of the veteran's 
service-connected back disability.  

Because of the court decision in Disabled American Veterans 
v. Secretary of Veterans Affairs, supra, and the amended 
criteria contained in Diagnostic Code 5293, a remand in this 
case is required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
pertinent implementing regulations, and 
the holding in Quartuccio v. Principi, 16 
Vet App 183 (2002), is completed.  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  The RO must also notify the 
veteran of the amended rating criteria 
contained in Diagnostic Code 5293.  The RO 
should also request the veteran to provide 
information regarding his employment 
history and to describe how the service-
connected back disorder interferes with 
his employment, to include the amount of 
time lost from work due to the back 
disorder.

2.  Thereafter, the RO should schedule 
the veteran for VA neurological and 
orthopedic examinations to obtain 
information as to the extent of 
impairment attributable to the service-
connected back disability.  The claims 
file must be made available to the 
examiners.  

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  In 
evaluating the veteran's lumbar 
paravertebral fibromyositis with 
radiculopathy and L4-L5 and L5-S1 bulging 
discs, the RO should ensure that both the 
former and revised diagnostic criteria 
are considered, as well as the provisions 
of 38 C.F.R. § 3.321(b)(1) regarding 
extra-schedular ratings.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, the RO should 
issue a supplemental statement of the 
case (SSOC) and afford the veteran and 
his representative an appropriate 
opportunity to respond.  The SSOC should 
include citation to all relevant 
regulatory provisions, to include the 
revised diagnostic criteria for 
evaluating intervertebral disc syndrome.  
The veteran and his representative should 
be given the appropriate period of time 
to respond to the SSOC.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



